www.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerani et al (U.S.10,015,243) and further in view of Booz et al  (U.S.PGPUB 2017/0279774).
As per claim 1 Kazerani disclosed A computer-implemented method, comprising: requesting performance information of each server cluster of a plurality of server clusters separately at a predetermined time interval, wherein each server cluster corresponds to a coordination server and multiple task servers, and wherein the multiple task servers are managed by the coordination server; selecting a target coordination server from plurality of coordination servers based on the performance information of each server cluster of the plurality of server clusters (col. 4, lines 22-37), wherein the plurality of coordination servers belong to the plurality of server clusters, respectively; and sending a data processing request to the target coordination server corresponding to a target server cluster of the plurality of server clusters (col. 14, lines 40-47).

In the same field endeavor Booz disclosed By processing real-time data stream 110 directly on host device 102, entity device 106 can reduce the volume of communications between host device 102 and entity device 106 and thereby reduce network congestion associated with streaming high volumes of raw data from host device 102 to entity device 106 for later processing (Paragraph. 0032).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated although the server may be removed from a virtual cluster, in embodiments, it may remain a member of one or more other virtual clusters for which it continues to receive requests for processing. The network dispatcher may also manage weighting assignments associated with the burdened cluster to aid in reducing traffic to the server. The process continues at step 220, where a new request may be received by the intelligent network dispatcher as taught by Booz in the method and system of Kazerani to increase productivity and reduce latency.

2. 	As per claim 2 Kazerani-Booz disclosed wherein performance information of the target server cluster indicates a data processing capability of the target server cluster. (Kazerani, col. 5, lines 18-21).  

3.	 As per claim 3 Kazerani-Booz disclosed wherein the performance information comprises at least one of a quantity of block data stored in the target server cluster, a ratio between the quantity of block data stored in the target server cluster and an quantity of block data in a blockchain, a throughput of the target server cluster, a concurrency of the target server cluster, a response time of the target server cluster, or a hardware configuration of the target server cluster.  (Booz, Paragraph. 0023).  

4. 	As per claim 4 Kazerani -Booz disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition data (Booz, Paragraph. 0023).  

5. 	As per claim 5 Kazerani -Booz disclosed wherein the one or more group visibility parameters comprise a group referential permission parameter. (Kazerani, col. 6, lines 58-67).  

6. 	As per claim 6 Kazerani -Booz disclosed wherein selecting the target coordination server from the plurality of coordination servers comprises: comparing a first data processing capability of the first server cluster with a second data processing capability of the second server cluster based on a first performance information of the first server cluster and a second performance information of the second server cluster (Kazerani, col. 4, lines 22-37); and determining the selection of the target coordination server, comprising: selecting the first coordination server as the target coordination server when the first data processing capability of the first server cluster is greater than that of the second server cluster; or selecting the second coordination server as the target coordination server when the first data processing capability of the first server cluster is less than that of the second server cluster (Kazerani, col. 14, lines 40-47).  

7. 	As per claim 7 Kazerani -Booz disclosed wherein the data processing request comprises: a block data reading request, and the block data reading request comprises a member identifier or a code value of to-be-read block data; a status data reading request, and the status data reading request comprises the member identifier; a status data writing request, comprising the member identifier and to-be- written status data; or a transaction data reading request, and the transaction data reading request comprises a code value of to-be-read transaction data (Kazerani, col. 12, lines 32-43).  

8. 	As per claim 8 Kazerani -Booz disclosed wherein sending the data processing request to different server clusters is based on different performance information of the plurality of server clusters for achieving load balancing of the plurality of server clusters (Kazerani, col. 8, lines 42-50).  





9. 	As per claim 9 Kazerani disclosed A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, comprising: requesting performance information of each server cluster of a plurality of server clusters separately at a predetermined time interval, wherein each server cluster corresponds to a coordination server and multiple task servers, and wherein the multiple task servers are managed by the coordination server; selecting a target coordination server from plurality of coordination servers based on the performance information of each server cluster of the plurality of server clusters, wherein the plurality of coordination servers belong to the plurality of server clusters, respectively (col. 4, lines 22-37); and sending a data processing request to the target coordination server corresponding to a target server cluster of the plurality of server clusters (col. 14, lines 40-47).


However Kazerani did not disclose an element of the invention in detail wherein the target server cluster includes the target coordination server, and wherein the target coordination server is responsible for a task allocation and management.
In the same field endeavor Booz disclosed By processing real-time data stream 110 directly on host device 102, entity device 106 can reduce the volume of communications between host device 102 and entity device 106 and thereby reduce network congestion associated with streaming high volumes of raw data from host device 102 to entity device 106 for later processing (Paragraph. 0032).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated although the server may be removed from a virtual cluster, in embodiments, it may remain a member of one or more other virtual clusters for which it continues to receive requests for processing. The network dispatcher may also manage weighting assignments associated with the burdened cluster to aid in reducing traffic to the server. The process continues at step 220, where a new request may be received by the intelligent network dispatcher as taught by Booz in the method and system of Kazerani to increase productivity and reduce latency.


10. 	As per claim 10 Kazerani -Booz disclosed wherein performance information of the target server cluster indicates a data processing capability of the target server cluster (Kazerani, col. 5, lines 18-21).  

11. 	As per claim 11 Kazerani -Booz disclosed wherein the performance information comprises at least one of a quantity of block data stored in the target server cluster, a ratio between the quantity of block data stored in the target server cluster and an quantity of block data in a blockchain, a throughput of the target server cluster, a concurrency of the target server cluster, a response time of the target server cluster, or a hardware configuration of the target server cluster (Booz, Paragraph. 0023).  

12. 	As per claim 12 Kazerani -Booz disclosed wherein at least one server cluster is corresponding to a blockchain node, wherein each of the at least one server cluster comprises at least one server, wherein the blockchain includes a plurality of blockchain nodes, and wherein each blockchain node stores all or part of block data in the blockchain (Booz, Paragraph. 0023).  

13. 	As per claim 13 Kazerani -Booz disclosed wherein the plurality of coordination servers comprise a first coordination server and a second coordination server, and wherein the first coordination server belongs to a first server cluster and the second coordination server belongs to a second server cluster (Kazerani, col. 4, lines 22-37).  



14. 	As per claim 14 Kazerani -Booz disclosed wherein selecting the target coordination server from the plurality of coordination servers comprises: comparing a first data processing capability of the first server cluster with a second data processing capability of the second server cluster based on a first performance information of the first server cluster and a second performance information of the second server cluster (Kazerani, col. 4, lines 22-37); and determining the selection of the target coordination server, comprising: selecting the first coordination server as the target coordination server when the first data processing capability of the first server cluster is greater than that of the second server cluster; or selecting the second coordination server as the target coordination server when the first data processing capability of the first server cluster is less than that of the second server cluster (Kazerani, col. 14, lines 40-47).

15. 	As per claim 15 Kazerani -Booz disclosed wherein the data processing request comprises: a block data reading request, and the block data reading request comprises a member identifier or a code value of to-be-read block data; a status data reading request, and the status data reading request comprises the member identifier; a status data writing request, comprising the member identifier and to-be- written status data; or a transaction data reading request, and the transaction data reading request comprises a code value of to-be-read transaction data (Kazerani, col. 12, lines 32-43).  

16. 	As per claim 15 Kazerani -Booz disclosed wherein sending the data processing request to different server clusters is based on different performance information of the plurality of server clusters for achieving load balancing of the plurality of server clusters (Kazerani, col. 8, lines 42-50).  

17. 	As per claim 17 Kazerani disclosed A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: requesting performance information of each server cluster of a plurality of server clusters separately at a predetermined time interval, wherein each server cluster corresponding corresponds to a coordination server and multiple task servers, and wherein the multiple task servers are managed by the coordination server; selecting a target coordination server from plurality of coordination servers based on the performance information of each server cluster of  the plurality of server clusters (col. 4, lines 22-37), wherein the plurality of coordination servers belong to the plurality of server clusters, respectively; and sending a data processing request to the target coordination server corresponding to a target server cluster of the plurality of server clusters (col. 14, lines 40-47).

 However Kazerani did not disclose in detail wherein the target server cluster includes the target coordination server, and wherein the target coordination server is responsible for a task allocation and management.  

In the same field endeavor Booz disclosed By processing real-time data stream 110 directly on host device 102, entity device 106 can reduce the volume of communications between host device 102 and entity device 106 and thereby reduce network congestion associated with streaming high volumes of raw data from host device 102 to entity device 106 for later processing (Paragraph. 0032).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated although the server may be removed from a virtual cluster, in embodiments, it may remain a member of one or more other virtual clusters for which it continues to receive requests for processing. The network dispatcher may also manage weighting assignments associated with the burdened cluster to aid in reducing traffic to the server. The process continues at step 220, where a new request may be received by the intelligent network dispatcher as taught by Booz in the method and system of Kazerani to increase productivity and reduce latency.


18. 	As per claim 18 Kazerani -Booz disclosed wherein performance information of the target server cluster indicates a data processing capability of the target server cluster (Kazerani, col. 5, lines 18-21).  

19. 	As per claim 19 Kazerani -Booz disclosed wherein the performance information comprises at least one of a quantity of block data stored in the target server cluster, a ratio between the quantity of block data stored in the target server cluster and an quantity of block data in a blockchain, a throughput of the target server cluster, a concurrency of the target server cluster, a response time of the target server cluster, or a hardware configuration of the target server cluster (Booz, Paragraph. 0023).  

20. 	As per claim 20 Kazerani -Booz disclosed wherein at least one server cluster is corresponding to a blockchain node, wherein each of the at least one server cluster comprises at least one server, wherein the blockchain includes a plurality of blockchain nodes, and wherein each blockchain node stores all or part of block data in the blockchain (Booz, Paragraph. 0023).  

21. 	As per claim 21 Kazerani -Booz disclosed wherein the plurality of coordination servers comprise a first coordination server and a second coordination server, and wherein the first coordination server belongs to a first server cluster and the second coordination server belongs to a second server cluster (Kazerani, col. 4, lines 22-37).  

22. 	As per claim 22 Kazerani -Booz disclosed wherein selecting the target coordination server from the plurality of coordination servers comprises: comparing a first data processing capability of the first server cluster with a second data processing capability of the second server cluster based on a first performance information of the first server cluster and a second performance information of the second server cluster (Kazerani, col. 4, lines 22-37); and determining the selection of the target coordination server, comprising: selecting the first coordination server as the target coordination server when the first data processing capability of the first server cluster is greater than that of the second server cluster; or selecting the second coordination server as the target coordination server when the first data processing capability of the first server cluster is less than that of the second server cluster (Kazerani, col. 14, lines 40-47).
.  

23. 	As per claim 23 Kazerani -Booz disclosed wherein the data processing request comprises: a block data reading request, and the block data reading request comprises a member identifier or a code value of to-be-read block data; a status data reading request, and the status data reading request comprises the member identifier; a status data writing request, comprising the member identifier and to-be- written status data; or a transaction data reading request, and the transaction data reading request comprises a code value of to-be-read transaction data (Kazerani, col. 12, lines 32-43).  

24. 	As per claim 24 Kazerani -Booz disclosed wherein sending the data processing request to different server clusters is based on different performance information of the plurality of server clusters for achieving load balancing of the plurality of server clusters (Kazerani, col. 8, lines 42-50).


Response to Arguments
Applicant's arguments filed 03/17/21 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant argued that prior art did not disclose, “wherein the target server cluster includes the target coordination server, and wherein the target coordination server is responsible for a task allocation and management”.

As to applicant’s argument Booz disclosed, “Booz disclosed By processing real-time data stream 110 directly on host device 102, entity device 106 can reduce the volume of communications between host device 102 and entity device 106 and thereby reduce network congestion associated with streaming high volumes of raw data from host device 102 to entity device 106 for later processing (Paragraph. 0032).


Conclusion

25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


26.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

27.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on (571)-272-8328. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

28.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443